IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-35,972-08 & -09


EX PARTE JESSE DAVID SMITH, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. F-9205309-TK & F-9343251-NK 

IN CRIMINAL DISTRICT COURT NO. 4
FROM DALLAS COUNTY


 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of
a building and unauthorized use of a vehicle and sentenced to twenty-five years' imprisonment on
each count. He did not appeal convictions.
	Applicant contends that he was denied pre-sentence jail time, the State breached the plea
agreements, and the trial judge had a conflict of interest. Applicant's first claim is dismissed. Ex
parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147 (Tex.
Crim. App. 2004). His second and third claims are without merit and are denied. Accordingly, these
applications are dismissed in part and denied in part.
Filed: May 2, 2012
Do not publish